DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2016 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the claims
Amendments to claims 1, 7, 9, 12 and 14 have been entered.
Accordingly, claims 1-14 are currently pending. 
Response to Remarks
Regarding the 112(f) claim interpretation, Applicant contends that a computer system should not be interpreted under 112(f) because of a computer system performing the function of a mixer.  See Remarks 7.  
In response, claim 9 has language suggesting that a computer system performs mixing.  Looking at Fig. 4C, a computer system 405 comprises a circuit 415 that comprises a processor 425 separate from the mixer 388.  However, the Examiner considers “computer system 405” to be generic nomenclature because under the broadest reasonable interpretation, a computer system is a processor and processors and mixers are separate devices.  Applicant could easily amend language to indicate that a computer system comprises a processor and mixer so that a reader is not left wondering how it is that computers not do the same function as an analog mixer.  The Examiner also notes that claims are read using the broadest reasonable interpretation 
Applicant is arguing that Stove cannot teach the claimed invention because Fig.4 uses frequency shift keying.  See Remarks 8-10.  
In response, Stove clearly teaches using a beat frequency to determine distance (see Stove citing Para. 23 “As is apparent from the timing diagram in FIG. 1B, when the signal is received from a signal target the output of the mixer is a beat frequency which is proportional to the time delay between the transmitted and received signals, i.e. to the range to the target.”).  Just to be clear, the time delay between the transmitted and received signals is the difference that Applicant is referring to in claim 1.  
The frequency shifting relates to Stove’s Fig. 4.  Based on the Examiner’s understanding, Fig. 4 is a modification of Figs. 1-2 because Fig. 4 clearly shows a beat frequency “                    
                        
                            
                                F
                            
                            
                                b
                                e
                                a
                                t
                            
                        
                    
                .”  It appears that Fig. 4 is modulated a chirp waveform with the frequency shift keying supplied by a code generator.  Note that Fig. 5 “Mixer Output Sample and Hold Output” resembles a chirp waveform modulated by frequency shift keying.  Either way, Figs. 1a-1b shows clearly teaches the scope of claim 1 and other similar independent claims.  The Examiner does not see where Applicant’s remarks address the teachings of Stove concerning Figs. 1a-1b.  
Regarding traversal of official notice of claim 2, Examiner provides reference Lim that was previously supplied in the conclusion of the last office action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer system” in claims 9-14.
Typically, “computer system” would be understood to be a processor that performs digital operations typical of a processor.  That is not the case here.  Applicant’s Figure 4C shows See Spec. 16.  And, of course, the mixer is analog thus no algorithm is needed for its role albeit which is well-known.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stove (US 2011/0037642).
As to claim 1, Stove discloses a method, comprising: 
generating a first modulated continuous wave from a generating location (Figs. 1a-1b); 
transmitting the first modulated continuous wave to an object positioned at a distance from the generating location (Figs. 1a-1b); 
generating a second modulated continuous wave from the generating location, wherein the second modulated continuous wave is generated at a first predetermined time that is different from a second predetermined time at which the first modulated continuous wave is generated (Figs. 1a-1b; here, the second modulated continuous wave = “Frequency Sweep” + “Delay Line” see also Para. 39 “the local oscillator can be offset in time with respect to the transmitted signal.”); 
receiving, at a mixer, the first modulated continuous wave from the object; receiving, at the mixer, the second modulated continuous wave from the generating location (Figs. 1a-1b shows the mixer receiving the first (transmitted) modulated continuous wave and the second (reference = “Frequency Sweep” + “Delay Line”) modulated continuous wave); 
mixing the received first modulated continuous wave with the second modulated continuous wave to produce a beat signal to determine a range of the object from the generating location (Para. 23 “The received signal RX is then mixed with the sample of the transmitted and 
calculating a difference between a first frequency of the first modulated continuouos wave and a second frequency of the second modulated continuous wave to define a beat frequency (Fig. 1 shows a second FMCW generated via the time delay and it is mixed with the first received FMCW wave and Fig. 2 shows the difference between the first and second FMCW wave.  See also Para. 23 “As is apparent from the timing diagram in FIG. 1B, when the signal is received from a signal target the output of the mixer is a beat frequency which is proportional to the time delay between the transmitted and received signals, i.e. to the range to the target.”);
outputting a signal corresponding to the frequency beat to define a beat signal (Id.);
subjecting the beat signal to a Fourier transformation to determine a range of the object from the generating location (Para. 26 “analyzed using a fast Fourier transform, FFT, processor to provide a series of signals representative of the strength of the reflectors in each range bin.”);
outputting the determined range of the object from the generating location (Para. 48 “to generate an output signal in the range domain which is then used to generate the usual display of radar targets.”).
As to claim 5, Stove discloses the method of claim 1, wherein mixing the received first modulated continuous wave with the second modulated continuous wave to produce the beat signal comprises multiplying the first modulated continuous wave and the second modulated continuous wave (mixer as cited in claim 1.  Although this limitation is not limiting in a practical 

As to claim 6, Stove discloses the method of claim 5, further comprising removing portions of the multiplied first modulated continuous wave and the second modulated continuous wave using a low pass filter (Para. 34 “it might be easier to low-pass filter the frequency-domain waveform (merge together frequency components) and perform a shorter FFT to recover only those components of interest, than to FFT the whole spectrum.”).

As to claim 7, Stove discloses the method of claim 6, wherein the beat signal corresponds to:                                 
                                    
                                        
                                            s
                                        
                                        
                                            b
                                        
                                    
                                    (
                                    t
                                    )
                                    =
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    2
                                                    π
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            θ
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             wherein                                 
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                             is a frequency beat of the beat signal and b is a phase of the beat signal (This equation is inherent because it is a generalized form of any type of chirp waveform.  Any specific type of chirp equation can be written in this form by defining the generalized variables based on the specific type of chirp waveform.  This is further evidenced by the fact that the instant specification Fig. 1B and Fig. 1b of Stove show the same type of chirp waveforms).
Proof:  the equation given by Stove at Para 32 is                                 
                                    a
                                    =
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    a
                                                    t
                                                    =
                                                    β
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    ∅
                                                
                                            
                                        
                                    
                                
                             and this can be rewritten as                                 
                                    a
                                    =
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            a
                                                            =
                                                            β
                                                            t
                                                        
                                                    
                                                    t
                                                    +
                                                    ∅
                                                
                                            
                                        
                                    
                                
                             thus the                                  
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                             here is given by                                 
                                    a
                                    =
                                    β
                                    t
                                
                             which is a linear ramp which again is what both the instance specification Fig. 1B shows and what Fig. 1b of Stove shows.  The instant specification does not provide any specificity as to                                 
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                            .  The Examiner notes that sin and cosine are out of phase by ninety degrees and that the phase would also include a random phase so for all practical purposes, they can be treated the same unless the inventor backed out the random phase which is not taught by the Specification.  
As to claim 8, Stove discloses the method of claim 1, further comprising outputting the determined range of the object from the generating location to a display (In addition to Para. 48 see also Para. 26 “screen display”).
As to claims 9 and 14, Stove discloses a computer system, comprising:
one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system (Para. 10 “processor” see also Para. 26-27, 43 and 48.) to perform the following: mixing a received first modulated continuous wave with a second modulated continuous wave to produce a beat signal (Para. 23 as cited in claim 1) to determine a range of an object from a generating location (In addition to Para. 23 see also Para. 26 “FFT, processor to provide a series of signals representative of the strength of the reflectors in each range bin”); and 
calculating a difference between a first frequency of the first modulated continuouos wave and a second frequency of the second modulated continuous wave to define a beat frequency (Fig. 1 shows a second FMCW generated via the time delay and it is mixed with the first received FMCW wave and Fig. 2 shows the difference between the first and second FMCW wave.  See also Para. 23 “As is apparent from the timing diagram in FIG. 1B, when the signal is received from a signal target the output of the mixer is a beat frequency which is proportional to the time delay between the transmitted and received signals, i.e. to the range to the target.”);
outputting a signal corresponding to the frequency beat to define a beat signal (Id.);
subjecting the beat signal to a Fourier transformation to determine a range of the object from the generating location 
outputting the determined range of the object from the generating location (Para. 48 as cited in claim 1).
As to claim 10, Stove teaches the computer system of claim 9, wherein mixing the received first modulated continuous wave with the second modulated continuous wave to produce the beat signal comprises multiplying the first modulated continuous wave and the second modulated continuous wave (mixer as cited in claim 9.  Although this limitation is not limiting in a practical sense, the Examiner believes this is limiting for purposes of 112(d) because claim 1 does not mention multiplying although that inherent to mixing.).
As to claim 11, Stove teaches the computer system of claim 10, further comprising removing portions of the multiplied first modulated continuous wave and the second modulated continuous wave (Para. 34 “it might be easier to low-pass filter the frequency-domain waveform (merge together frequency components) and perform a shorter FFT to recover only those components of interest, than to FFT the whole spectrum.”).
As to claim 12, Stove discloses the computer system of claim 11, wherein the beat signal corresponds to:                                 
                                    
                                        
                                            s
                                        
                                        
                                            b
                                        
                                    
                                    (
                                    t
                                    )
                                    =
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    2
                                                    π
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            θ
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             wherein                                 
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                             is a frequency beat of the beat signal and b is a phase of the beat signal (This equation is inherent because it is a generalized form of any type of chirp waveform.  Any specific type of chirp equation can be written in this form by defining the generalized variables based on the specific type of chirp waveform.  This is further evidenced by the fact that the instant specification Fig. 1B and Fig. 1b of Stove show the same type of chirp waveforms).
Proof:  the equation given by Stove at Para 32 is                                 
                                    a
                                    =
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    a
                                                    t
                                                    =
                                                    β
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    ∅
                                                
                                            
                                        
                                    
                                
                             and this can be rewritten as                                 
                                    a
                                    =
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            a
                                                            =
                                                            β
                                                            t
                                                        
                                                    
                                                    t
                                                    +
                                                    ∅
                                                
                                            
                                        
                                    
                                
                             thus the                                  
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                             here is given by                                 
                                    a
                                    =
                                    β
                                    t
                                
                             which is a linear ramp which again is what both the instance specification Fig. 1B shows and what Fig. 1b of Stove                                  
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                            .  The Examiner notes that sin and cosine are out of phase by ninety degrees and that the phase would also include a random phase so for all practical purposes, they can be treated the same unless the inventor backed out the random phase which is not taught by the Specification.  
As to claim 13, Stove discloses the computer system of claim 9, further comprising outputting the determined range of the object from the generating location to a display (In addition to Para. 48 see also Para. 26 “screen display”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Stove in view of Lim (US 2015/0192665).
As to claim 2, Stove teaches the method of claim 1, wherein the second modulated continuous wave being generated at the first predetermined time different from the second predetermined time at which the first modulated continuous wave is generated (as rejected in claim 1) 
In the same field of endeavor, Lim (US 2015/0192665) teaches “a signal generating unit generating a first signal and a plurality of time-shifted signals by shifting the first signal by different time shift values (Para. 31).”  
In view of the teachings of Lim, it would have been obvious at the time of filing to substitute a signal generating unit that provides for time shifted signals instead of a delay line in order minimize any phase differences caused by a delay line thereby reducing destructive interference when mixed.  The Examiner notes that a signal generating unit inherently has software.  Lim also states “the term "unit" means a basis for processing at least one function or operation and this may be realized in software, hardware, or a combination thereof (Para. 50).”
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Stove in view of Takabayashi (US 2014/0184437).
As to claim 3, Stove teaches the method of claim 1, further comprising defining the first predetermined time different from the second predetermined time at which the first modulated continuous wave is generated (as rejected in claim 1) 
In the same field of endeavor, Takabayashi teaches “a time corrector that, on the basis of a time added to the beat frequency and beat frequency rate of change estimated values of the target calculated for each of the chirps by the up-chirp tracking filter and the down-chirp tracking filter, corrects the above-mentioned beat frequency and beat frequency rate of change estimated values in such a way that the time matches a predetermined time; a distance and speed converter that converts the beat frequency and beat frequency rate of change estimated values for each of the chirps corrected by the time corrector into distance and speed estimated values of the target (Para. 16).”
In view of the teachings of Takabayashi, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the time corrector based on estimated distance and speed of the target as taught in Takabayashi to the radar system and chirp 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Stove in view of Garnatt (US 5,546,085) as evidenced by Bashforth (US 5,499,029)
As to claim 4, Stove teaches the method of claim 1, wherein receiving the first modulated continuous wave from the object and receiving the second modulated continuous wave from the generating location comprises receiving signals (as rejected in claim 1) .
Stove is silent regarding frequency range applications.
In the same field of endeavor, Garnatt teaches that “terrain-imaging synthetic aperture radars typically operate in the frequency range from 100-1,000 MHz (2:50-54).”
One of ordinary skill understands the relationship between “frequency range of 100 to 1000 MHz” and “anticipated target size, antenna size and the necessary bandwidth required to obtain the necessary resolution (5:35-40).”
In view of the teachings of Garnatt it would have been obvious to a person having ordinary skill at the time of filing to apply the teachings of Garnatt’s use of 100-1000 MHz frequency range to the radar system as taught by Stove in order to apply Stove’s invention to application such as SAR terrain imaging which is a large field with a lot of commercial applicability and success.  Moreover, this modification, if necessary, to apply said frequency range to the radar system taught in Stove is well within the skill of the ordinarily skilled artisan and would not be “uniquely challenging or difficult.”  Leapfrog Enters., Inc. v. FisherPrice, Inc., 486 F.3d 1157, 1162 (Fed. Cir. 2007).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Jong (US 2014/0049423) teaches “offsets between the frequency sweeps of controllable oscillators 100 of the different transmitters (Para. 20).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648